  Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 1 of 40 PAGEID #: 3756




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MAUREEN L. RIOPELLE,                                 Case No. 1:20-cv-266
    Plaintiff,                                       Litkovitz, M.J.

       vs.

COMMISSIONER OF                                      ORDER
SOCIAL SECURITY,
     Defendant.

       Plaintiff Maureen L. Riopelle brings this action pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3) for judicial review of the final decision of the Commissioner of Social Security

(“Commissioner”) denying her application for disability insurance benefits (“DIB”). This matter

is before the Court on plaintiff’s Statement of Errors (Doc. 16), the Commissioner’s response in

opposition (Doc. 17), and plaintiff’s reply (Doc. 18).

I. Procedural Background

       Plaintiff filed her application for DIB in December 2013, alleging disability since July 3,

2009, due to a spinal cord concussion and contusion, radiculopathies, neuropathies, cervical and

lumbar disc issues and disc degeneration, retrolisthesis in the cervical spine, muscle spasms and

myelopathy, small fiber neuropathy, sciatica, diffuse body pain, and depression. The application

was denied initially and upon reconsideration. Plaintiff, through counsel, requested and was

granted a de novo hearing before administrative law judge (“ALJ”) Thuy-Anh T. Nguyen, on

March 24, 2016. Plaintiff and a vocational expert (“VE”) appeared and testified at the ALJ

hearing. (Tr. 56-114). On June 30, 2016, the ALJ issued a decision denying plaintiff’s DIB

application. (Tr. 37-55). The Appeals Council denied plaintiff’s request for review and

adopted the ALJ’s decision as the Commissioner’s final decision.
  Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 2 of 40 PAGEID #: 3757




       Plaintiff filed an appeal with this Court, and the undersigned issued a Report

recommending that the ALJ’s decision be reversed and remanded for further proceedings, which

the District Judge adopted. Riopelle v. Comm’r of Soc. Sec., No. 1:18-cv-9, 2019 WL 336902

(S.D. Ohio Jan. 28, 2019), report and recommendation adopted, 2019 WL 1082472 (S.D. Ohio

Mar. 6, 2019). The ALJ was directed on remand to: (1) determine whether fibromyalgia and

chronic pain syndrome were severe impairments and whether such impairments imposed

additional limitations on plaintiff’s functioning; (2) reweigh the medical evidence; (3) reassess

plaintiff’s credibility; and (4) elicit additional medical and vocational evidence as warranted. Id.

at *14. Following remand, a second ALJ hearing was held on November 19, 2019. (Doc. 15).

Plaintiff appeared at the hearing with counsel, and she and a VE testified at the hearing. (Id.).

The ALJ issued an unfavorable decision on January 29, 2020, finding that plaintiff was not

disabled. (Tr. 1947-65). Plaintiff did not request review by the Appeals Council opting to

directly file suit with this Court. This matter is properly before this Court for review.

II. Analysis

       A. Legal Framework for Disability Determinations

       To qualify for disability benefits, a claimant must suffer from a medically determinable

physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than 12 months. 42 U.S.C. § 423(d)(1)(A).

The impairment must render the claimant unable to engage in the work previously performed or

in any other substantial gainful employment that exists in the national economy. 42 U.S.C. §

423(d)(2).

       Regulations promulgated by the Commissioner establish a five-step sequential evaluation

process for disability determinations:



                                                  2
  Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 3 of 40 PAGEID #: 3758




       1) If the claimant is doing substantial gainful activity, the claimant is not disabled.

       2) If the claimant does not have a severe medically determinable physical or mental
       impairment – i.e., an impairment that significantly limits his or her physical or
       mental ability to do basic work activities – the claimant is not disabled.

       3) If the claimant has a severe impairment(s) that meets or equals one of the listings
       in Appendix 1 to Subpart P of the regulations and meets the duration requirement,
       the claimant is disabled.

       4) If the claimant’s impairment does not prevent him or her from doing his or her
       past relevant work, the claimant is not disabled.

       5) If the claimant can make an adjustment to other work, the claimant is not
       disabled. If the claimant cannot make an adjustment to other work, the claimant is
       disabled.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§

404.1520(a)(4)(i)-(v), 404.1520(b)-(g)). The claimant has the burden of proof at the first four

steps of the sequential evaluation process. Id.; Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548

(6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to

perform the relevant previous employment, the burden shifts to the Commissioner to show that

the claimant can perform other substantial gainful employment and that such employment exists

in the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apfel, 168 F.3d 289, 291 (6th

Cir. 1999).

       B. The Administrative Law Judge’s Findings

       The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

       1. The [plaintiff] last met the insured status requirements of the Social Security
       Act through December 31, 2013.

       2. The [plaintiff] did not engage in substantial gainful activity during the period
       from her alleged onset date of July 3, 2009 through her date last insured of
       December 31, 2013 (20 CFR 404.1571 et seq.).



                                                 3
  Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 4 of 40 PAGEID #: 3759




       3. Through the date last insured, the [plaintiff] had the following severe
       impairments: disorders of the spine, disorder of the right hip, fibromyalgia,
       peripheral/small fiber neuropathy, and central pain syndrome (20 CFR
       404.1520(c)).

       4. Through the date last insured, the [plaintiff] did not have an impairment or
       combination of impairments that met or medically equaled the severity of one of
       the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
       404.1520(d), 404.1525 and 404.1526).

       5. After careful consideration of the entire record, [the ALJ] finds that, through the
       date last insured, the [plaintiff] had the residual functional capacity to perform
       sedentary work as defined in 20 CFR 404.1567(a) except she can occasionally
       climb ramps and stairs, but can never climb ladders, ropes, or scaffolds. The
       [plaintiff] can occasionally balance, stoop, kneel, crouch, and crawl. She should
       avoid concentrated exposure to humidity, wetness, extreme cold, unprotected
       heights, or heavy machinery. She requires a sit/stand option at will defined as
       sitting for a 30-minute period before requiring a change of position.

       6. Through the date last insured, the [plaintiff] was capable of performing past
       relevant work as a consultant and editor. This work did not require the performance
       of work-related activities precluded by the [plaintiff]’s residual functional capacity
       (20 CFR 404.1565).

       7. The [plaintiff] was not under a disability, as defined in the Social Security Act,
       at any time from July 3, 2009, the alleged onset date, through December 31, 2013,
       the date last insured (20 CFR 404.1520(f)).

(Tr. 1953-64).

       C. Judicial Standard of Review

       Judicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §

405(g) and involves a twofold inquiry: (1) whether the findings of the ALJ are supported by

substantial evidence, and (2) whether the ALJ applied the correct legal standards. See Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm’r of Soc. Sec.,

478 F.3d 742, 745-46 (6th Cir. 2007).

       The Commissioner’s findings must stand if they are supported by “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales,



                                                 4
  Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 5 of 40 PAGEID #: 3760




402 U.S. 389, 401 (1971) (citing Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229

(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a

preponderance. . . .” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In

deciding whether the Commissioner’s findings are supported by substantial evidence, the Court

considers the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6th Cir. 1978).

       The Court must also determine whether the ALJ applied the correct legal standards in the

disability determination. Even if substantial evidence supports the ALJ’s conclusion that the

plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the SSA fails

to follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).

See also Wilson, 378 F.3d at 545-46 (reversal required even though ALJ’s decision was

otherwise supported by substantial evidence where ALJ failed to give good reasons for not

giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).

       D. Specific Errors

       On appeal, plaintiff alleges four issues: that the ALJ erred by failing to (1) fully account

for her impairments in the RFC determination; (2) properly evaluate the opinions of plaintiff’s

treating physicians, Drs. Jacqueline Ward and F. Clifford Valentin; (3) properly evaluate

plaintiff’s subjective complaints of pain and credibility; and (4) take into account plaintiff’s

impairments and the opinions of her treating physicians when assessing plaintiff vocationally.

(Doc. 16). In response, the Commissioner argues that the ALJ reasonably evaluated the opinions

of plaintiff’s treating physicians, and the ALJ’s decision in all other respects is supported by

substantial evidence. (Doc. 17).




                                                  5
    Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 6 of 40 PAGEID #: 3761




        1. Medical records

        In July 2009, plaintiff suffered an injury to her spinal cord during a chiropractic

manipulation that resulted in myelopathy, an inflammation of the cervical spinal cord. 1 (Tr. 329,

405, 619). At that time, plaintiff had also been diagnosed with a history of chronic low back

pain with chronic bilateral L5-S1 radiculopathy. (Tr. 618). An MRI confirmed a disc bulge

compressing the nerve roots at the L5-S1 level, as well as a small disc bulge at the L4-5 level.

(Id., Tr. 699). On January 12, 2010, plaintiff presented to the Ohio State University Medical

Center for an evaluation of pain. Her symptoms included burning, numbness, and tingling of the

arms and legs. Her medications included Baclofen, Cymbalta, Lyrica, and Synthroid. Plaintiff

underwent quantitative sudomotor testing 2 that demonstrated reduced sweat volume production

of the foot. This study demonstrated a length dependent post-ganglionic dysfunction associated

with small fiber neuropathy. (Tr. 410). In January 2010, Dr. Leon Margolin, M.D., Ph.D.,

plaintiff’s Ohio State University Medical Center pain specialist, assessed a chronic complex pain

syndrome secondary to more than one pain generator. (Tr. 699-700). Dr. Margolin diagnosed

myofascial pain, which was evident on history and exam with multiple trigger points in the upper

spine and bilateral trapezii; bilateral occipital neuralgia; fibromyalgia-like syndrome;

degenerative disc disease of the lumber spine; sacroiliitis; bilateral cluneal neuralgia; left

shoulder bicipital tendonitis; muscle spasms; and medical management. (Tr. 700-01). From

January through September 2010, Dr. Margolin treated plaintiff with trigger point injections,

caudal epidural steroid injections, right and left occipital nerved injections, and lumbar epidural


1
  “Myelopathy is an injury to the spinal cord due to severe compression that may result from trauma, congenital
stenosis, degenerative disease or disc herniation.” See https://www.hopkinsmedicine.org/health/conditions-and-
diseases/myelopathy (last visited on 8/12/2021).
2
  “The quantitative sudomotor axon reflex test (QSART, or sweat test) measures the nerves that control sweating.
The test can help diagnose autonomic nervous system disorders, peripheral neuropathies and some types of pain
disorders.” See https://my.clevelandclinic.org/health/diagnostics/16398-quantitative-sudomotor-axon-reflex-test-
qsart (last visited on 8/21/2021).

                                                        6
  Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 7 of 40 PAGEID #: 3762




steroid injections, and prescribed the medications Lyrica, methadone, and Baclofen. (Tr. 416,

432-33, 438, 443, 448, 452, 455, 465, 488, 491).

        Plaintiff’s primary care physician, Jacqueline Ward, M.D., has treated plaintiff since

2008. (Tr. 3400). Dr. Ward’s notes from August and September 2010 show plaintiff was treated

for chronic degenerative disc disease, myelopathy secondary to a spinal cord contusion, breast

cancer, hypothyroidism, and hyperlipidemia. (Tr. 1542, 1545). In September 2010, Dr. Ward

reported that plaintiff had “very slow improvement” in her neck pain from myelopathy. Dr.

Ward noted that plaintiff was receiving epidural injections from Dr. Margolin for bilateral

sciatica with a good response. However, plaintiff was unable to perform physical therapy

exercises at full recommendation due to myelopathy. (Tr. 1541). Plaintiff was experiencing

fatigue from hypothyroidism and her symptoms had gradually worsened. (Tr. 1541). Dr. Ward

opined that plaintiff’s myelopathy was “improving very slowly, but symptoms continue to be

disabling and prevent patient from working.” (Tr. 1543).

        In October 2010, plaintiff was examined by Dr. Margolin. Plaintiff reported very good

improvement with the previous interventions and that her pain was well-controlled on

methadone, Lyrica, and Baclofen. She report pain of 2-3/10. On examination, plaintiff

complained of shooting pain in the bilateral L5 and S1 distribution. Dr. Margolin assessed

chronic complex pain syndrome secondary to more than one pain generator; generalized pain

syndrome; occipital neuralgia; myofascial pain; HNP [herniated nucleus pulposus]; and

degenerative disc disease of the lumber spine. (Tr. 424). Dr. Margolin increased plaintiff’s dose

of Lyrica, started Oxycontin with Percocet for breakthrough pain, and continued Baclofen. (Tr.

426).




                                                 7
    Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 8 of 40 PAGEID #: 3763




        Dr. Ward reported worsening symptoms of myelopathy in December 2010, likely

because of withdrawal of Cymbalta due to abnormal liver function tests. (Tr. 1520). Plaintiff

was to follow up with her pain specialist. (Id.). Dr. Ward reported in January 2011 that

plaintiff’s myelopathy likely triggered fibromyalgia-like myofascial pain syndrome with a recent

exacerbation. (Tr. 1511). Plaintiff discussed her pain management options with Dr. Margolin

and her medications were changed. February 2011 notes show plaintiff had improved pain

control with the switch from oxycodone to Opana. (Tr. 1502). In April 2011, Dr. Ward reported

that plaintiff’s symptoms of myelopathy had returned to baseline and plaintiff was to avoid any

further physical therapy or new exercise program unless given consent by Dr. Margolin, her pain

physician. (Tr. 1477).

        Dr. Ward’s notes from September 2011 state that plaintiff saw Dr. Catherine Willner, a

specialist in autonomic neurology, in Durango, Colorado. Dr. Ward reported that “[a]fter

extensive testing, [Dr. Willner] believes patient’s symptoms are due to combination of spinal

cord injury at C1 and exposure to adriamycin during breast cancer treatment. Treatment plan is

to perform laser treatments for small fiber neuropathy 3, selective nerve stimulation for C1 injury.

After 1 week of treatment, pain issues 30% better, now only needing Opana on prn basis.

Continues treatment at home 3x/week.” (Tr. 612).

        In October 2011, plaintiff saw Dr. Willner, who had reviewed extensive medical records

relating to plaintiff’s various conditions and treatment. Dr. Willner noted that she had previously

seen plaintiff for “burning foot pain and findings suspicious for clinically present small fiber


3
  “Neuropathic pain is a complex, chronic pain state that usually is accompanied by tissue injury. With neuropathic
pain, the nerve fibers themselves may be damaged, dysfunctional, or injured. These damaged nerve fibers send
incorrect signals to other pain centers.” Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 721 (6th Cir. 2014) (citing
Neuropathic Pain Management, WebMD, www.webmd.com/pain-management/guide/neuropathic-pain (last visited
Jan. 12, 2014)).



                                                         8
  Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 9 of 40 PAGEID #: 3764




neuropathy related to exam findings and presentation.” (Tr. 351). Dr. Willner assessed “chronic

pain, small fiber neuropathy” and “chronic lumbar degenerative disc disease with intermittent

presentation with L5 more than S1 radiculopathy.” (Tr. 352). Dr. Willner reported that plaintiff:

       has objective evidence on examination and limited autonomic testing for presence
       of small fiber neuropathy which would easily explain lower extremity pain
       complaints and the objective vascular changes on examination. That diagnosis
       could also explain diffuse burning pain reported as intermittently disabling and the
       extent to which that is treated with multiple medications, some of it may be partially
       controlled but requiring the use of many sedating medications that interfere with
       her ability to function. . . . She has chronic pain related to lumbar degenerative
       disease. . . . She has had extensive injection therapies with intermittent relief. . . .

(Tr. 352).

       In June 2012, Dr. Ward reported that plaintiff had been treated at the Windom Medical

Center in Durango, Colorado for four months for myelopathy and had experienced

“[t]remendous improvement with re-booting of autonomic nervous system.” (Tr. 608). At a

September 2012 office visit, Dr. Ward reported that a recent MRI showed cervical foraminal

stenosis from C4-7. (Tr. 603). Plaintiff was experiencing more radicular symptoms in both arms

with weakness on the left. She was taking Opana and Valium with good results. (Tr. 603).

       In March 2013, Dr. Ward reported that myelopathy was largely resolved, but plaintiff

was still having pain issues related to radiculopathy at C5 and C7. Plaintiff was working with a

physical therapist and taking Cymbalta, Lyrica, and Valium as needed. Her pain level was 4-5

on average, and she was managed by Dr. Willner in Colorado. Dr. Ward further reported that

plaintiff was still experiencing right leg pain due to degenerative disc disease. Plaintiff was

regularly using a Flector patch, and she was to see Dr. Valentin, a physical medicine specialist at

Wellington Orthopaedics and Sports Medicine, for an epidural injection. (Tr. 597, 599).

       Dr. Valentin examined plaintiff on March 13, 2013. (Tr. 508). His progress notes state

that he last saw plaintiff in 2009. As part of the March 2013 visit, he reviewed Dr. Willner’s

                                                  9
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 10 of 40 PAGEID #: 3765




records. He reported that plaintiff had a spinal cord and central cord type injury and aneurysm

tear after cervical manipulation from a chiropractor. Dr. Valentin stated that plaintiff had also

been diagnosed with small fiber neuropathy and dealing with both cervical and lumbar radicular

symptoms. (Id.). At that time, plaintiff reported a long history of recovery, improved weakness,

radiating pain in the posterior cut and posterior cast on the bottom of the feet, and upper

extremity radiating pain. (Id.). Dr. Valentin assessed a history of cervical radiculopathy, post

cervical chiropractic manipulation with bilateral radiculopathy and neck pain; radiographic stable

C5-6 retrolisthesis, neutralized with flexion without evidence of ongoing myelopathy;

mechanical back pain and lower extremity radiculopathy bilaterally with radiographic L5-S1 disc

protrusion; small fiber neuropathymechanical back pain and lower extremity radiculopathy

bilaterally with radiographic L5-S1 disc protrusion; and small fiber neuropathy. (Tr. 509). His

plan was physical therapy without traction or cervical manipulation and an L5-S1 midline

interlaminar epidural, which was performed on March 18, 2013. (Tr. 509, 950).

       On April 1, 2013, Dr. Valentin saw plaintiff for a follow-up after her L5-S1 interlaminar

epidural injection. (Tr. 510). Plaintiff had left lumbar improvement but still experienced right-

sided symptoms that were bothersome with sitting. Dr. Valentin’s impression was degeneration

of lumbar or lumbosacral intervertebral disc; new cervical radiculopathy, post cervical

chiropractic manipulation with bilateral radiculopathy and neck pain; stable C5-6 retrolisthesis

without ongoing myelopathy; small fiber neuropathy; and mechanical back pain and lower

extremity radiculopathy with radiographic L5-S1 disc protrusion. Dr. Valentin ordered a lumbar

spine MRI and physical therapy. (Tr. 511). On April 10, 2013, Dr. Valentin reported that

plaintiff was still experiencing radiating pain in the posterior thighs and calves into the feet, more

S1 on the left and more L5 on the right, without progressive weakness. (Tr. 512). Dr. Valentin



                                                 10
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 11 of 40 PAGEID #: 3766




reported that plaintiff’s MRI showed a disc bulge at L5-S1 with central protrusion abutting the

left S1 nerve root and touching the distal descending right S1 nerve root. At L4-5 there was a

posterior midline annular tear and noncompressive protrusion, which was unchanged from

plaintiff’s April 11, 2011 MRI. (Tr. 513). The plan was for a bilateral L5-S1 transforaminal

epidural to bring the radicular syndrome under control. (Id.).

       In May 2013, plaintiff reported 50% benefit from the epidural and less frequent pain in

her legs. However, she felt her back pain was more centralized and worse with sitting. (Tr.

514). The plan was for another L5-S1 transforaminal epidural to bring the radicular syndrome

under control. (Tr. 515). In a follow-up exam on May 29, 2013, plaintiff reported overall

improvement after the series of three epidurals, and her pain was well-controlled. (Tr. 516). Dr.

Valentin’s impression was displacement of the lumbar intervertebral disc without myelopathy;

thoracic or lumbosacral neuritis or radiculitis, unspecified; cervical chiropractic manipulation

with bilateral radiculopathy and neck pain; stable C5-6 retrolisthesis without ongoing

myelopathy; small fiber neuropathy; and mechanical back pain and lower extremity

radiculopathy with radiographic L5-S1 disc protrusion. Dr. Valentin ordered continued

rehabilitation and stated he would like “to give her [a] 6 month break up possible prior to

considering further lumbar epidural [injections].” (Tr. 517).

       Plaintiff was examined by Dr. Ward in September 2013. Dr. Ward reported that plaintiff

experienced an exacerbation of spasms and neuropathic pain from myelopathy and degenerative

disc disease in her neck and lower back due to a change in her physical therapy routine. (Tr.

592, 594). She was to follow up with Dr. Valentin for additional epidural injections. (Id.).

       On November 14, 2013, plaintiff was examined by Dr. Valentin for low back pain and

radiculopathy down both legs. (Tr. 831). Plaintiff had participated in physical therapy for four



                                                11
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 12 of 40 PAGEID #: 3767




months and was overall improving. However, she was experiencing shooting pain from the

buttock posterior thighs and calves to the feet. She also reported radicular pain in the upper arms

and forearms. On cervical examination, plaintiff exhibited paraspinal tenderness on palpation,

and triceps, biceps, and brachioradialis reflexes were 1+ bilaterally. (Tr. 832). Dr. Valentin

assessed cervical and radicular chronic neuropathic pain and a history of cervical spinal cord

contusion/trauma without spinal cord injury. (Tr. 833). Dr. Valentin’s plan was to add the

medication Celebrex for neuropathic Cox 2 [Cyclooxygenase-2] affect; consider activity for

central alpha agonist affect; and bilateral L5-S1 transforaminal epidurals, #4 between now and

then to 2013. (Id.). Dr. Valentin discussed with plaintiff a spinal cord stimulator, but both

agreed it would not be in her best interest. (Id.).

       Plaintiff was examined by Dr. Valentin on January 14, 2014. (Tr. 1045). The progress

notes show plaintiff had “known L5-S1 HNP [herniated nucleus pulposus] with chronic bilateral

lumbar radiculopathy.” (Id.). Plaintiff had recent worsening bilateral symptoms in her legs

“following right distal L5 and left distal S1.” (Id.). Dr. Valentin assessed cervical and radicular

chronic neuropathic pain; a history of cervical spinal cord contusion/trauma without spinal cord

injury; and a history of breast cancer. (Tr. 1046). That same day, Dr. Valentin administered a

bilateral L5-S1 transforaminal epidural injection for bilateral lumbar radiculopathy. (Tr. 947).

       Plaintiff received chiropractic treatment (Tr. 358-60, 621-633, 1199-1368) and

participated in numerous sessions of physical therapy throughout the relevant time period (Tr.

959, 570, 1884-1890, 1891-1916, 519-20, 808, 813). On January 9, 2014, about one week after

plaintiff’s insured status lapsed, Kristin Thomas, PT, wrote a letter to both Drs. Willner and

Valentin:

       Maureen [plaintiff] had asked me to provide an update to you regarding her
       progress with PT. Overall, she is improved, although we are currently in the midst

                                                  12
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 13 of 40 PAGEID #: 3768




       of a flare up. She has been attending PT since 4/13 with a long break in the summer
       due to vacation. Our main issue is stability. We are able to obtain neutral alignment
       in her SI/LB and neck in PT with relief, but her body is having difficulty keeping
       the alignment. Her strength is overall improving: Bilateral LE 4/5 ↦ 4+/5, bilateral
       UE 3+/5 ↦ 4+/5. Her pain is ranging from a 4-9/10. We had been progressing her
       strength and stability consistently, and this most recent flare up is causing her small
       fiber and radiculopathy to remain in a high amount of discomfort. She is constantly
       tight at her L hip flexors, left ITB, and bilateral UT. Our plan is to continue to
       advance her strength, flexibility and stability and allow for her to sit, sleep, and
       stand comfortably.

(Tr. 826).

       On November 30, 2015, Ms. Thomas completed a medical source statement. (Tr. 982-

88). Ms. Thomas reported she generally had seen plaintiff every 2 to 3 weeks since April 2013.

(Tr. 982). She stated that plaintiff had chronic pain/paresthesia described as nerve and muscular

pain throughout the neck, thoracic and lumbar spines and into the right upper extremity, head,

and right lower extremity. (Id.). She reported the pain was constant but would increase with

sitting or standing too long, temperature or barometric pressure changes, or insidiously. (Id.).

Ms. Thomas reported symptoms of tenderness, crepitus, muscle spasm and weakness, chronic

fatigue, sensory loss, impaired sleep, abnormal posture, atrophy, and reduced grip strength. (Id.).

Cervical range of motion was limited. (Id.). Ms. Thomas reported that plaintiff had constant

headache pain associated with impairment of the cervical spine ranging from mild to severe at

the occipital, temporal and frontal regions. (Tr. 983). Ms. Thomas also reported that plaintiff

had reduced lumbar range of motion, positive supine and seated straight leg raising test,

abnormal gait, sensory loss, tenderness, crepitus, impaired sleep, S1 joint dysfunction, lumbar

malalignment, and muscle spasm, atrophy, and weakness. (Tr. 983-84). Ms. Thomas reported

that plaintiff improved with treatment but the results were temporary. (Tr. 984). She reported

that at times plaintiff needed to take extra medication for break-through pain, which caused her

to become more drowsy and lethargic, and plaintiff often complained of gastrointestinal

                                                 13
    Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 14 of 40 PAGEID #: 3769




complaints and drowsiness. (Id.). Ms. Thomas assessed functional limitations that would equate

to the ability to do less than full-time sedentary work. (Tr. 984-86). She reported that factors

which increase plaintiff’s symptoms are any change from a normal equilibrium, including a

temperature change, stress, new demands, and humidity. (Tr. 986).

        2. Weight to the treating physicians (second assignment of error)

        In her second assignment of error, plaintiff alleges the ALJ erred by failing to give the

opinions of her treating physicians, Drs. Ward and Valentin, controlling weight and failing to

give good reasons for affording their opinions “little” weight. (Doc. 16 at PAGEID 3720-24).

Plaintiff alleges that the ALJ failed to adhere to the Court’s prior decision in reweighing the

medical evidence. In response, the Commissioner argues that the ALJ complied with the Court’s

remand order and the ALJ’s decision declining to give controlling weight to the opinions of

plaintiff’s treating physicians was supported by substantial evidence. (Doc. 17).

        It is well-established that the findings and opinions of treating physicians are entitled to

substantial weight. 4 Under the treating physician rule, “greater deference is generally given to

the opinions of treating physicians than to those of non-treating physicians. . . .” Rogers, 486

F.3d at 242; Wilson, 378 F.3d at 544. The rationale for the rule is that treating physicians are

“the medical professionals most able to provide a detailed, longitudinal picture of [a claimant’s]

medical impairment(s) and may bring a unique perspective to the medical evidence that cannot

be obtained from the objective medical findings alone.” Rogers, 486 F.3d at 242.

        A treating source’s medical opinion must be given controlling weight if it is (1) “well-

supported by medically acceptable clinical and laboratory diagnostic techniques,” and (2) “not



4
  20 C.F.R. § 404.1527, which sets out the treating physician rule, has been amended for claims filed on or after
March 27, 2017. See 20 C.F.R. § 404.1520c. This amendment does not apply to plaintiff’s claims, which she filed
in December 2013. (See Tr. 1950).

                                                       14
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 15 of 40 PAGEID #: 3770




inconsistent with the other substantial evidence in [the] case record[.]” 20 C.F.R. §

404.1527(c)(2); see also Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). If

a treating source’s medical opinion is not entitled to controlling weight, the ALJ must apply the

following factors in determining what weight to give the opinion: the length of the treatment

relationship and the frequency of examination, the nature and extent of the treatment

relationship, supportability of the opinion, consistency of the opinion with the record as a whole,

and the specialization of the treating source. Wilson, 378 F.3d at 544. See also Blakley, 581

F.3d at 408 (quoting Soc. Sec. Rul. 96-2p, 1996 WL 374188, at *4) (“Treating source medical

opinions [that are not accorded controlling weight] are still entitled to deference and must be

weighed using all of the factors provided in” 20 C.F.R. § 404.1527(c)).

       In addition, an ALJ must “give good reasons in [the] notice of determination or decision

for the weight [given to the claimant’s] treating source’s medical opinion.” 20 C.F.R. §

404.1527(c)(2). The ALJ’s reasons must be “supported by the evidence in the case record, and

must be sufficiently specific to make clear to any subsequent reviewers the weight the

adjudicator gave to the treating source’s medical opinion and the reasons for that weight.”

Gayheart, 710 F.3d at 376 (citing Soc. Sec. Rul. 96-2p, 1996 WL 374188, at *5). This

requirement serves a two-fold purpose: (1) it helps a claimant to understand the disposition of

h[er] case, especially “where a claimant knows that h[er] physician has deemed h[er] disabled,”

and (2) it “permits meaningful review of the ALJ’s application of the [treating-source] rule.”

Wilson, 378 F.3d at 544.

       A. Dr. Ward

       Dr. Ward completed a “Peripheral Neuropathy Medical Source Statement/Arthritis

Medical Source Statement” in November 2015. (Tr. 962-65, 968-71). She indicated in



                                                15
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 16 of 40 PAGEID #: 3771




November 2015 that she had seen plaintiff three to four times yearly over five years. (Tr. 962,

968). Plaintiff’s diagnoses were small fiber neuropathy, central pain syndrome, and

lumbar/cervical degenerative disc disease with radiculopathy. (Tr. 962). Dr. Ward opined

plaintiff’s prognosis was poor. (Id.). Two diagnoses were listed on the arthritis questionnaire by

code (“M46.92” and “M47.816”), and plaintiff’s prognosis was described as “guarded.” (Tr.

968). Plaintiff’s neuropathy symptoms were pain, paresthesia, abnormal gait, deficiencies in

joint proprioception, urinary incontinence, diarrhea, weakness, sensory loss, decreased deep

tendon reflexes, chronic fatigue, cramping, burning calves and feet, and muscle atrophy. (Tr.

962). The pain/paresthesia was severe, constant, and located in plaintiff’s arms, lower legs, feet,

hands and face. (Id.). Symptoms included cervical and lumbar pain, restricted range of motion,

fatigue, and severe muscle spasms. (Tr. 968). The pain was constant, with an average severity

level of 7/10, located in the cervical and lumbar spines, and precipitated by bad weather,

bending, standing, walking, and stress. (Id.). Objective signs were reduced range of motion of

the cervical and lumbar spines at the SI (sacroiliac) joint, SI joint instability, myofascial trigger

points, fibromyalgia tender points, sensory changes, reflex changes, impaired sleep, weight loss,

abnormal posture, tenderness, crepitus of the neck, reduced grip strength, swelling of the neck

and back, muscle spasm, weakness and atrophy, abnormal gait, and positive straight leg raising

test. (Id.). Dr. Ward opined that plaintiff had psychological problems and limitations associated

with her physical impairments, which were cognitive limitations, impaired attention and

concentration, impaired short-term memory, reduced ability to attend to and persist in tasks,

depression, social withdrawal and anxiety. (Tr. 963). Dr. Ward stated that depression and

anxiety contribute to the severity of plaintiff’s symptoms and functional limitations. (Tr. 968-

69). She reported that plaintiff suffered from medication side effects including chronic fatigue,



                                                  16
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 17 of 40 PAGEID #: 3772




drowsiness, dizziness, memory and concentration issues, blurred vision, depression, memory

loss, nausea, diarrhea, constipation, and GERD (gastroesophageal reflux disease). (Tr. 963,

969).

        Dr. Ward assessed the following functional limitations: Plaintiff can walk 1 to 4 city blocks

without rest or severe pain, sit 15 to 20 minutes at one time before she must get up, stand 15 to 20

minutes before she must change positions, and sit and stand/walk less than 2 hours total each in an

8-hour workday; she must be able to shift positions at will from sitting, standing or walking, to

walk every 20 minutes for 10 minutes, and to take hourly unscheduled breaks during a workday

and lie down or sit quietly to rest for 10 minutes before returning to work; and she could rarely lift

10 pounds, never twist or climb ladders, and rarely stoop, crouch/squat, or climb stairs. (Tr. 963-

64, 969-70). Dr. Ward indicated that plaintiff’s ability to grasp, turn and twist objects, perform

fine finger manipulations, and reach in front of her body and overhead were restricted and that she

had limitations on use of the upper extremities due to pain/paresthesia, muscle weakness, limitation

of motion, motor loss, swelling, sensory loss/numbness, and medication side effects. (Tr. 964,

971). She opined that plaintiff was likely to be off task at least 25% of the day due to her symptoms

interfering with her attention and concentration, and she was incapable of even “low stress” work.

(Tr. 965, 971). Dr. Ward also reported that temperature extremes exacerbate plaintiff’s neuropathy

and joint symptoms. (Tr. 971). Dr. Ward dated plaintiff’s symptoms and limitations back to July

2009. (Tr. 965, 971).

        In September 2019, Dr. Ward completed a “Cervical/Lumbar Spine Medical Source

Statement.” (Tr. 3400-05). Dr. Ward opined that plaintiff could sit or stand only twenty to thirty

minutes at one time before she needed to get up; she could sit less than two hours and stand/walk

about two hours total in an eight-hour workday; and she would need to “frequently” take



                                                 17
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 18 of 40 PAGEID #: 3773




unscheduled thirty minutes breaks during a working day. (Tr. 3402-03). Dr. Ward opined that

plaintiff could “occasionally” lift less than ten pounds, “rarely” lift ten pounds, and “never” lift

twenty or fifty pounds; and she could “occasionally” twist, stoop, crouch/squat, and climb stairs

but never climb ladders. (Tr. 3403). Dr. Ward indicated that plaintiff’s ability to grasp, turn and

twist objects, perform fine finger manipulations, and reach in front of her body and overhead

were restricted. (Tr. 3404). She opined that plaintiff was likely to be off task at least 25% of the

day, and plaintiff’s impairments were likely to produce “good days” and “bad days.” (Id.). Dr.

Ward also opined that plaintiff would be absent from work more than four days per month, and

temperature extremes, humidity, pressure, fumes/gases, wetness, and stress would exacerbate

plaintiff’s symptoms. (Id.). Dr. Ward dated plaintiff’s symptoms and limitations to July 3, 2009.

(Tr. 3405). Dr. Ward also completed a “Peripheral Neuropathy Medical Source Statement” in

September 2019 in which she held the same opinions and limitations. (Tr. 3406-09).

       A deposition of Dr. Ward was conducted on October 24, 2019. (Tr. 3529-80). Dr. Ward

stated that she had been treating plaintiff for ten to fifteen years, and she coordinated plaintiff’s

care with various specialists, including Dr. Valentin, a physical medicine specialist, and Dr.

Willner, a specialist in small fiber neuropathy. (Tr. 3535). Dr. Ward stated that plaintiff had

also seen orthopedic specialists who determined that surgery would likely make the neuropathy

worse. (Tr. 3535). Dr. Ward testified that the specialists to whom plaintiff had been referred

had generally kept her apprised of their treatment with plaintiff and she was familiar with their

examination findings. (Tr. 3535-37, 3539).

       In discussing plaintiff’s impairments, Dr. Ward stated that plaintiff’s “most disabling”

conditions are small fiber neuropathy and central pain syndrome. Dr. Ward specified, “even if

we fixed every problem with her spine, which is where all of this probably originated, it’s not



                                                  18
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 19 of 40 PAGEID #: 3774




going to fix the neuropathy, that nerve damage is done.” (Tr. 3540). While plaintiff may obtain

transient improvement from treatment, “it isn’t going to cure her. . . .” (Tr. 3540). Dr. Ward

stated, “it’s unpredictable. She can have good days. She can have bad days.” (Id.).

       Dr. Ward explained the relationship between plaintiff’s diagnosis of myelopathy and

central pain syndrome and small fiber neuropathy. (Tr. 3542). Dr. Ward stated that the

myelopathy started when plaintiff sustained a “very significant injury to her cervical spine due to

a high velocity adjudgment technique that was overly aggressive.” (Tr. 3542-43). Plaintiff had

significant sensory and motor deficits as a result, but her spinal cord inflammation “improved”

with “very aggressive treatment from a variety of specialists.” (Tr. 3543). Dr. Ward stated,

however, that plaintiff was left with residual central pain syndrome and small fiber neuropathy as

a result. (Id.; see also Tr. 3546-47). Dr. Ward also noted that plaintiff had received a significant

amount of chemotherapy for her breast cancer, which may have contributed to plaintiff’s

neuropathy. (Tr. 3544). Dr. Ward explained that the cervical myelopathy progressed to small

fiber neuropathy leading to plaintiff’s central pain syndrome. (Tr. 3546). Dr. Ward stated that

the small fiber neuropathy affects every system in the body, and the clinical evidence in

plaintiff’s case is consistent with that. Dr. Ward testified, “There isn’t a system of her

[plaintiff’s] body that is not affected by [her diagnosis of small fiber neuropathy].” (Tr. 3547).

Dr. Ward opined that while there is “treatment that can help,” central pain syndrome is

“generally not reversible in most cases” and she has never seen anyone cured of small fiber

neuropathy or central pain syndrome. (Id.). Dr. Ward further explained that the pain distribution

associated with plaintiff’s small fiber neuropathy and central pain syndrome is more diffuse than

that associated with fibromyalgia trigger points. (Tr. 3549).




                                                 19
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 20 of 40 PAGEID #: 3775




         Dr. Ward opined that plaintiff suffered from central pain syndrome and fiber neuropathy

prior to December 31, 2013, the date plaintiff’s insured status lapsed. (Tr. 3550-51). Dr. Ward

also noted that plaintiff suffers from degenerative disc disease of the cervical and lumbar spines,

which “is debilitating for her.” (Tr. 3552). Dr. Ward stated that although plaintiff has made

some progress since her diagnosis of myelopathy, when asked if plaintiff was capable of doing a

job on a regular basis where plaintiff could alternate sit/stand throughout the day and lift up to

ten pounds occasionally, Dr. Ward responded, “Absolutely not.” (Tr. 3554). Dr. Ward

explained that although plaintiff occasionally had good days, “it would have a very detrimental

effect on her [plaintiff’s] health and progress if she tried to do that.” (Tr. 3554-55). Dr. Ward

stated that plaintiff’s improvement is in “her quality of life, but her functional capacity has not

improved.” (Tr. 3558-59). Dr. Ward explained that “when she [plaintiff] has a good day, she’s

able to do a little bit more. But it’s completely unpredictable. It’s completely inconsistent. And

if she pushes herself too much, she will pay for it for days.” (Tr. 3559).

         Dr. Ward further explained that a person with a central pain syndrome can have a

completely normal physical exam in terms of range of motion and muscle strength because the

primary issue is a sensory problem. (Tr. 3560). She explained the disease process “is happening

within her nerve fibers” (Tr. 3565), and “[t]here is objective data to show that she has profound

sensory nerve dysfunction.” (Tr. 3566). She also clarified that the term “stable” in medical

parlance means that the patient’s condition is no different than the last time the physician

examined her; it means her condition is not getting any worse and not getting any better. (Tr.

3561).

         Dr. Ward confirmed that the opinions set forth in her previous medical source statements

remain the same with the onset date “long before” December 2013. (Tr. 3556). She also opined



                                                 20
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 21 of 40 PAGEID #: 3776




that the opinions of Dr. Valentin and the physical therapist were reasonably consistent with her

opinions and consistent with what she had observed prior to December 2013. (Tr. 3557-58).

               i. The ALJ improperly weighed Dr. Ward’s opinions

        In the prior Report and Recommendation, the undersigned found that the ALJ had

improperly weighed the opinions of Dr. Ward by failing to provide evidentiary support for the

finding that the opinions were inconsistent with the other medical evidence in the record.

Riopelle, 2019 WL 336902, at *12-13. The undersigned found that the ALJ failed to identify

what specific evidence was inconsistent with the treating physician’s opinions. Id. Specifically,

the undersigned stated: “[i]t is not clear why the ALJ rejected both the treating physicians’ [Drs.

Ward and Valentin] assessments and that of the physical therapist as inconsistent with the other

substantial evidence in the record given that the assessments of all three sources appear to be

substantially similar in most material aspects.” Id. at *12. The undersigned also found that the

ALJ failed to explain why the timing of the assessment, i.e., the fact that the assessment was

completed, and the opinion rendered, after the plaintiff’s date last insured, “detracted from its

presumptive weight.” Id. at *13. Finally, the undersigned found that the ALJ failed to discuss

and consider the additional regulatory factors, such as the length of the treatment relationship

and frequency of examination, the nature and extent of the treatment relationship, and the

supportability of the opinion. Id.

       On remand, the ALJ declined to give controlling weight to Dr. Ward’s opinions and

instead gave them little weight. (Tr. 1959-61). After reciting the treating physician rule, the ALJ

acknowledged that Dr. Ward had seen plaintiff since 2008 either quarterly or semi-annually and

that Dr. Ward’s opinions are related to her area of specialization. (Id.). The ALJ found that Dr.

Ward’s opinions are “not supported by the medical evidence. Dr. Ward’s opinions are not



                                                 21
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 22 of 40 PAGEID #: 3777




entitled to controlling weight because they are neither well supported nor consistent with the

substantial evidence of record, as described further below.” (Tr. 1959; see also Tr. 1960). The

ALJ cited four reasons for discounting Dr. Ward’s opinions: (1) plaintiff’s condition improved

over time; (2) Dr. Ward’s opinions are internally inconsistent with her own records; (3) Dr. Ward

imposed significant limitations while plaintiff’s treatment remained essentially routine and

conservative in nature; and (4) Dr. Ward’s 2015 and 2019 opinions were made well after the date

last insured. (Tr. 1960-61).

       The ALJ’s reasons for giving Dr. Ward’s opinions little weight are not supported by

substantial evidence. First, the ALJ erred in discounting Dr. Ward’s opinions on the basis that

the medical evidence of record showed that plaintiff was “was ‘getting improvement’ from

epidural injections and therapy (5F/9, 34F/61, 42F/29, for example).” (Tr. 1961). The ALJ

stated, “Among other things, while the record reflects some significant symptomology

immediately after her alleged onset date, with treatment, the claimant’s condition improved.”

(Tr. 1961).

       Improvement, however, is dependent on the base level from which the improvement is

measured:

       Even if [a doctor’s] use of the word “better” referred to Plaintiff’s mood, this word
       did not provide the ALJ with substantial evidence from which to find that Plaintiff’s
       mental impairment had subsided. The ALJ made no inquiry into the degree of
       improvement, or from what baseline Plaintiff had improved. Under the ALJ’s
       logic, any improvement in one’s mood, regardless of how small and from what
       level the individual improved, would defeat a claim of mental impairment. This
       cannot be so.

Boulis-Gasche v. Comm’r of Soc. Sec., 451 F. App’x 488, 494 (6th Cir. 2011).

       The ALJ here applied the reasoning rejected in Boulis-Gasche. The ALJ discounted Dr.

Ward’s opinions based on plaintiff’s supposed improvement from epidural injections and



                                                22
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 23 of 40 PAGEID #: 3778




therapy. However, the ALJ did not cite any findings or evidence to show the baseline from

which plaintiff’s condition had improved or the degree of improvement such that plaintiff could

engage in substantial gainful activity on a sustained basis and Dr. Ward’s opinions were not

substantially supported.

       Further, two out of the three medical records of “improvement” cited by the ALJ are

dated before plaintiff’s alleged disability onset date of July 3, 2009 and, therefore, are of limited

relevance to whether Dr. Ward’s opinions are inconsistent with the other substantial evidence in

the record for the relevant time period. See 20 C.F.R. § 404.1527(c)(2).

       In any event, aside from the ALJ’s brief reference to records showing “improvement,”

the record as a whole shows that the improvement plaintiff experienced was time-limited. The

two records from March 2009 cited by the ALJ relate to improvement from a single epidural

injection. (Tr. 1107 [Ex. 34F/61], Tr. 1643 [Ex. 42F/29]). On March 31, 2009, Dr. Valentin

reported that plaintiff’s March 13, 2009 epidural injection resulted in fifty percent relief of

plaintiff’s discomfort in her right medial groin in her thigh. (Tr. 1643). However, Dr. Valentin

reported that plaintiff was having more pronounced discomfort on her right knee and medial

right buttock. (Id.). The only other record cited by the ALJ in support of her decision to

discount Dr. Ward’s opinion is a May 29, 2013 treatment note from Dr. Valentin. (Tr. 516). On

that date, Dr. Valentin reported that plaintiff was “[o]verall a lot better improved after a series of

3 recent injections.” (Tr. 517). The ALJ’s depiction of the evidence as showing plaintiff’s

condition had “improved” or was “improving” is not substantially supported by the record.

       The record reflects that treatment, such as epidural injections, may have helped in the

short term. However, the treatment notes and medical evidence of record are not indicative of

overall improvement when examined as a whole. It is improper to use evidence of “periodic



                                                  23
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 24 of 40 PAGEID #: 3779




improvements” to discount the severity of an impairment when it is based on a selective review

of the record. See Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 723-24 (6th Cir. 2014) (citing

Minor v. Comm’r of Soc. Sec., 513 F. App’x 417, 435 (6th Cir. 2013); Germany–Johnson v.

Comm’r of Soc. Sec., 313 F. App’x 771, 777 (6th Cir. 2008)). The ALJ’s limited citations to

records showing improvement is not a good reason for discounting Dr. Ward’s opinions because

they fail to account for the short term relief plaintiff experienced and the waxing and waning of

pain associated with her multiple medical conditions and chronic pain syndrome. See, e.g., Tr.

1543 (“improving very slowly, but symptoms continue to be disabling”); Tr. 426 (despite very

good improvement with interventions prior to October 2010, still had shooting pain in bilateral

L5 and S1 distribution; Dr. Margolin increased pain medication, started opioids for breakthrough

pain, continued other medications); Tr. 1520 (worsening symptoms); Tr. 1511 (recent

exacerbation of myofascial pain triggered by myelopathy); Tr. 352 (plaintiff has had “extensive

injection therapies with intermittent relief”); Tr. 597, 512, 599 (still experiencing right leg pain,

radiating pain in thighs and calves into feet); Tr. 514 (50% improvement and less frequent pain

in legs, but back pain more centralized and worse with sitting); Tr. 592, 594 (exacerbation of

spasms and neuropathic pain); Tr. 1199 (persistent neck, back, shoulder, knee, and foot pain).

Indeed, in November 2013, after the series of three epidural injections cited by the ALJ, plaintiff

presented to Dr. Valentin with “low back pain” and “radiculopathy pain is running down both

legs.” (Tr. 831). Dr. Valentin reported that plaintiff was “[o]verall improving but shooting pain

from buttock posterior thighs and calves to the feet. Also some radicular pain she describes

posterior lateral upper arms lateral forearms. There is no progressive weakness.” (Id.). Dr.

Valentin prescribed Celebrex for neuropathic Cox 2 affect; “activity for central alpha agonist

affect”; and “bilateral L5-S1 transforaminal epidurals, #4 between now and then to 2013.” (Tr.



                                                  24
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 25 of 40 PAGEID #: 3780




833). Dr. Valentin discussed with plaintiff “spinal cord stimulator” but “both agree[d] [it] would

not be in her best interest.” (Id.). Plaintiff’s follow-up appointment with Dr. Valentin on

January 14, 2014, just fourteen days after the date last insured, also demonstrates that plaintiff’s

pain continued to persist despite receiving three epidural injections. (Tr. 1045). On that day, Dr.

Valentin reported, “Recent worsening bilateral symptoms in legs following right distal L5 and

left distal S1. No new weakness. No b/b changes.” (Id.). Dr. Willner noted, “small pain

neuropathy is difficult to control” and “radicular pain can wax and wane.” (Tr. 798). Physical

therapist Thomas reported that plaintiff improved with treatment but the results were temporary.

(Tr. 984). Dr. Ward stated that plaintiff obtained transient improvement with treatment and

experienced “good” and “bad” days. (Tr. 3540). Plaintiff’s medical providers consistently

opined that the relief plaintiff received from treatment was temporary.

       Despite the improvement noted by the ALJ, the record as a whole demonstrates that

plaintiff’s symptomology and pain associated with her multiple impairments consistently

returned to pre-treatment levels despite receiving epidural injections. Therefore, the ALJ’s

reliance on plaintiff’s “improvement” from epidural injections and therapy as a basis for

discounting Dr. Ward’s opinions is not supported by substantial evidence.

       Second, the ALJ erred in giving Dr. Ward’s opinions little weight on the basis that her

opinions were “internally inconsistent.” (Tr. 1961). The ALJ stated, “For example, records from

March 2013 show that the claimant’s myelopathy was ‘largely resolved,’ which is not consistent

with her 2019 opinion that the claimant could rarely lift and carry 10 pounds, could occasionally

climb stairs, and could never climb ladders (56F/8).” (Id.). The ALJ’s citation to Dr. Ward’s

March 14, 2013 treatment note is incomplete and fails to account for the neuropathic pain

syndrome which developed after the myelopathy resolved.



                                                 25
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 26 of 40 PAGEID #: 3781




       On March 14, 2013, Dr. Ward reported that plaintiff’s myelopathy was “largely

resolved.” However, the ALJ omitted the balance of Dr. Ward’s note that plaintiff was still

experiencing “residual pain issues.” (Tr. 600). Dr. Ward explained that plaintiff was “still

having pain issues related to radiculopathy at C5 and C7,” which could reasonably explain the

limitations opined by Dr. Ward despite the “largely resolved” myelopathy. (Tr. 599). Dr. Ward

noted that plaintiff was attending physical therapy and taking Cymbalta, Lyrica, and Valium as

needed, and her pain level was 4-5/10 on average. (Id.). Dr. Ward further noted that Dr.

Willner, plaintiff’s small fiber neuropathy specialist, was managing this condition. (Id.).

       More importantly, the ALJ ignored the impact of plaintiff’s small fiber neuropathy that

resulted from the myelopathy. As Dr. Ward explained in her deposition, plaintiff suffered

significant sensory and motor deficits as a result of myelopathy and showed improvement with

“very aggressive treatment from a variety of specialists[.]” (Tr. 3543). However, as a result of

the myelopathy, plaintiff developed a residual central pain syndrome and small fiber neuropathy,

which affects every system in the body. (Id.; see also Tr. 3546-47). Dr. Ward explained that the

cervical myelopathy progressed to small fiber neuropathy leading to plaintiff’s central pain

syndrome. (Tr. 3546). This resulted in a nerve fiber disease process and pain syndrome that is

more diffuse than that associated with fibromyalgia. (Id., Tr. 3565). Dr. Ward stated that the

objective data supported plaintiff’s “profound sensory nerve dysfunction.” (Tr. 3566). As a

result, patients with a central pain syndrome can have a completely normal physical exam in

terms of range of motion and muscle strength because the primary issue is a sensory problem.

(Tr. 3560). Therefore, while plaintiff’s myelopathy may have largely resolved, the ALJ failed to

account for the small fiber neuropathy and central pain syndrome that developed as a result of

the myelopathy, which supports Dr. Ward’s opinion on lifting and other restrictions. The ALJ’s



                                                26
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 27 of 40 PAGEID #: 3782




stated basis for discounting Dr. Ward’s opinion – that plaintiff’s myelopathy was “largely

resolved” – is not a “good reason” under the Social Security regulations and controlling law.

       Third, the ALJ also gave little weight to Dr. Ward’s opinion because “Dr. Ward’s

treatment remained essentially routine and conservative in nature.” (Tr. 1961). In assessing the

weight to give a treating source opinion, the ALJ may appropriately consider the type of

treatment the source has provided. 20 C.F.R. § 404.1527(c)(2)(ii). However, the ALJ must also

consider “the kinds and extent of examinations and testing the source has performed or ordered

from specialists and independent laboratories.” Id. (emphasis added). Here, Dr. Ward

coordinated plaintiff’s care with her various specialists, including Drs. Margolin, Willner, and

Valentin. (Tr. 3535). These physicians kept Dr. Ward apprised of their treatment of plaintiff and

her responses to such treatment. (Tr. 3535-37, 3539). Thus, the fact that Dr. Ward herself

administered treatment that was “routine” or “conservative” in nature ignores Dr. Ward’s role as

the gatekeeper of plaintiff’s treatment with her other specialists. Moreover, no physician has

suggested that surgery or other more invasive treatment modalities were appropriate to treat

plaintiff’s small fiber neuropathy and other multiple conditions. The conservative nature of Dr.

Ward’s treatment is not a “good reason” to discount her opinions.

       Finally, the ALJ erred in giving Dr. Ward’s opinions little weight on the basis that the

opinions were made after plaintiff’s insured had lapsed on December 31, 2013. Specifically, the

ALJ gave the 2019 deposition opinion of Dr. Ward little weight “in part due to the fact that the

opinion was made almost six years after the date last insured[.]” (Tr. 1960). Although post-

insured status evidence of new developments in a claimant’s condition is generally not relevant,

Bagby v. Harris, 650 F.2d 836 (6th Cir. 1981), such evidence may be examined, however, when

it establishes that the impairment existed continuously and in the same degree from the date



                                                27
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 28 of 40 PAGEID #: 3783




plaintiff’s insured status terminated. See Johnson v. Sec’y of H.E.W., 679 F.2d 605 (6th Cir.

1982). To the extent that evidence subsequent to the date last insured is relevant, it “‘must relate

back to the claimant’s condition prior to the expiration of [the] date last insured.’” Thomas v.

Comm’r of Soc. Sec., No. 2:18-cv-108, 2019 WL 2414675, at *3 (S.D. Ohio June 7, 2019)

(quoting Wirth v. Comm’r of Soc. Sec., 87 F. App’x 478, 480 (6th Cir. 2003)). See also King v.

Sec’y of HHS, 896 F.2d 204, 205-06 (6th Cir. 1990) (post-expiration evidence may be

considered, but it must relate back to plaintiff’s condition prior to the expiration of the date last

insured). As explained by the undersigned in the prior Report and Recommendation, “[t]he ALJ

did not explain why the timing of the assessment detracted from its presumptive weight.”

Riopelle, 2019 WL 336902, at *13. The ALJ committed the same error on remand by not

explaining why the timing of Dr. Ward’s opinion in 2019, i.e., that it occurred six years after the

date last insured, detracted from its presumptive weight. The ALJ’s stated reason is not a “good

reason” for giving Dr. Ward’s opinion only limited weight.

       B. Dr. Valentin

       Dr. Valentin completed a medical source statement in November 2018. (Tr. 974-80). He

reported he had seen plaintiff approximately every 6 months over a 4 to 5 year period. (Tr. 974).

He diagnosed general pain syndrome, cervical/lumbar radiculopathy, and degenerative disc

disease. (Id.). He opined that plaintiff’s prognosis was poor. (Id.). He reported that plaintiff

had chronic pain/paresthesia in the neck, back, arms and legs that was constant and was

aggravated by stress, temperature changes, light touch and movement. (Id.). He identified her

symptoms as tenderness, crepitus, muscle spasm and weakness, chronic fatigue, weight change,

sensory loss, impaired sleep, swelling, atrophy and reduced grip strength. (Id.). Dr. Valentin

reported that plaintiff had reduced cervical range of motion. (Id.). He also reported that plaintiff



                                                  28
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 29 of 40 PAGEID #: 3784




had severe and constant headache pain that was associated with impairment of the cervical spine;

the pain level was 7/10; the symptoms associated with the headaches were nausea/vomiting,

photosensitivity, impaired sleep, and exhaustion; and lying down, taking medication, being in a

quiet place, massage, acupuncture, and physical therapy improved plaintiff’s headache pain. (Tr.

975). He reported that objective signs of lumbar impairment were reduced range of motion,

positive supine and seated straight leg raising test, muscle spasm and weakness, tenderness and

impaired sleep. (Tr. 975-76). Side effects from her treatments included fatigue, decreased

memory, poor concentration, and reflux. (Tr. 976). Dr. Valentin opined that depression and

anxiety contributed to the severity of plaintiff’s symptoms and functional limitations. (Id.).

       Dr. Valentin assessed plaintiff as able to walk 1 to 3 city blocks without rest or severe

pain; sit 15 minutes at one time before she must get up; stand 15 minutes before she must change

position; and sit and stand/walk less than 2 hours each in an 8-hour workday. (Id.). She would

need to be able to shift positions at will from sitting, standing or walking; to walk every 15

minutes for 5 to 10 minutes; and to take unscheduled breaks about every 30 minutes during a

workday and lie down for 15 minutes before returning to work. (Tr. 977). She could

occasionally lift 10 pounds, look down only rarely, turn her head right or left occasionally, and

hold her head in a static position frequently. (Id.). She could occasionally twist, rarely stoop and

crouch/squat, and never climb ladders/stairs. (Id.). Dr. Valentin opined that plaintiff was likely

to be off task 25% or more of the workday due to her symptoms interfering with her attention

and concentration. (Tr. 978). He opined that plaintiff was capable of only “low stress” work

because stress increases her pain. (Id.). He further opined that plaintiff’s impairments were

likely to produce good days and bad days and she was likely to be absent from work more than

four days per month. (Id.). Dr. Valentin reported that temperature extremes and stress



                                                 29
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 30 of 40 PAGEID #: 3785




exacerbate plaintiff’s neuropathy and joint symptoms. (Id.). Dr. Valentin also included the

following narrative comments:

       Confirmed diagnosis of Central Pain Syndrome (CPS). . . . The patient’s symptoms
       are consistent with the diagnosis[.]

       I have known this patient for several years and [have] seen her work extremely hard
       to get well[.]

       The chronic and intractable pain and CPS symptoms resulting from the chiropractic
       maladjustment and spinal cord injury have led to serious and sustained
       depression[.]

       Symptoms are variable and unpredictable and can range anywhere from 5-10 on
       the pain scale and last anywhere from 15 minutes to several hours on any given
       day[.]

       Stress causes a major spike in the debilitating pain the patient experiences
       constantly[.]

(Tr. 980). Dr. Valentin dated plaintiff’s symptoms and limitations back to July 2009.

(Tr. 979).

       In October 2019, Dr. Valentin completed a “Cervical/Lumbar Spine Medical Source

Statement” stating that he had seen plaintiff every six months for eight to nine years. (Tr. 3521-

26). Dr. Valentin listed plaintiff’s diagnoses as central pain syndrome, degenerative disc disease

(cervical and lumbar), and cervical and lumbar radiculopathy and her prognosis as poor. (Tr.

3521). Dr. Valentin stated that plaintiff had chronic pain/paresthesia in her neck, back, arms and

legs (constant) that was aggravated with stress, temperature changes, and physical activity. (Id.).

Dr. Valentin opined that plaintiff had cervical limitation of motion (Id.) and reduced lumbar

range of motion. (Tr. 3522). Dr. Valentin also opined that plaintiff could sit or stand only

twenty to thirty minutes at one time before she needed to get up; she could sit less than, or about,

two hours and stand/walk about two hours total in an eight-hour workday; and she would need to

take unscheduled breaks, which depended on the severity of her pain, during a working day. (Tr.

                                                30
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 31 of 40 PAGEID #: 3786




3523-24). Dr. Valentin explained that plaintiff would need to lie down and use heat wraps, ice

packs, and Kinesiota on such a break. (Tr. 3524). Dr. Valentin opined that plaintiff could

“rarely” and/or “occasionally” lift less than ten pounds and “never” lift twenty or fifty pounds;

she was likely to be off task at least 25% of the day; and plaintiff’s impairments were likely to

produce “good days” and “bad days.” (Tr. 3524-25). Dr. Ward opined that plaintiff would be

absent from work more than four days per month and temperature extremes, humidity and

biometric changes, fumes, gases, wetness, and stress would increase plaintiff’s pain. (Id.).

                 i. The ALJ improperly weighed Dr. Valentin’s opinions

       In the prior Report and Recommendation, the undersigned found that the ALJ had

improperly weighed the opinions of Dr. Valentin, in part, by failing to provide evidentiary

support for the finding that the opinions were inconsistent with the other medical evidence in the

record. Riopelle, 2019 WL 336902, at *12-13. On remand, the ALJ declined to give controlling

weight to Dr. Valentin’s opinions, instead giving them little weight. (Tr. 1961-62). The ALJ

acknowledged that Dr. Valentin had seen plaintiff every six months for the last eight to nine

years and that his examinations and assessments were consistent with his specialty. (Tr. 1961).

The ALJ, however, found that Dr. Valentin’s opinions were “not consistent with the medical

evidence as a whole.” (Id.). In support of this finding, the ALJ stated:

       [Dr. Valentin] noted that the claimant had constant pain and a limitation in motion,
       but this statement does not necessarily reflect the claimant’s condition during the
       relevant period. He noted just before the alleged onset date that the claimant was
       doing well and symptoms were unchanged (42F/23). Imaging revealed only mild
       findings, and March 2013 records show that the claimant reported a long history of
       recovery and that weakness was improved (5F/1, 22F/4, 42F/42, for example).

(Tr. 1961-62).

       The ALJ’s reasons for giving Dr. Valentin’s opinions little weight are not supported by

substantial evidence. First, to the extent the ALJ questioned Dr. Valentin’s notation of constant

                                                31
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 32 of 40 PAGEID #: 3787




pain and limitation of motion, the evidence cited by the ALJ in support, by her own admission, is

prior to the alleged onset date. (Tr. 1961, citing Tr. 1637). The Court is unable to discern how

the evidence of plaintiff’s condition prior to her alleged onset is relevant to the time period after

the alleged onset date of disability, which is tied to the chiropractic treatment on July 3, 2009,

which resulted in a spinal cord injury and myelopathy. This is not a “good reason” to discount

Dr. Valentin’s opinion.

          Second, to the extent the ALJ may be alleging that Dr. Valentin’s opinions were not

entitled to significant weight because they were written after plaintiff’s date last insured, the ALJ

did not explain why the timing of Dr. Valentin’s assessments detracted from their presumptive

weight.

          Third, the ALJ interpreted the May 2009 and August 2009 MRI findings as “only mild.”

(Tr. 1961, citing Tr. 511, 1656). In contrast, Dr. Valentin interpreted the May 2009 MRI as

showing a disk protrusion at L5-S1 abutting the bilateral S1 nerve roots, and he assessed

“symptomatic L5-S1 HNP [herniated nucleus pulposus] with right sciatica.” (Tr. 848; see Tr.

924). Dr. Valentin ordered another MRI in April 2013 (Tr. 1146), which showed “a bulge at L5-

S1 with central protrusion abutting left S1 nerve root and touching the distal descending right S1

nerve root.” (Tr. 513). Dr. Valentin reported that at L4-5 “there is a posterior midline annular

tear and noncompressive protrusion, unchanged from 04/11/2011 MRI.” (Id.). Based on this

MRI, Dr. Valentin determined that a bilateral L5-S1 transforaminal epidural was needed “to

bring the radicular syndrome under control.” (Id.). The ALJ failed to discuss Dr. Valentin’s

interpretations of the MRI evidence and his medical conclusions. Moreover, the ALJ failed to

cite to any medical evidence interpreting the MRI findings as “only mild,” and her interpretation

stands in contrast with the medically trained treating specialist. The ALJ is not qualified to



                                                 32
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 33 of 40 PAGEID #: 3788




interpret raw medical data in the MRI reports. See Mitsoff v. Comm’r of Soc. Sec., 940 F. Supp.

2d 693, 703 (S.D. Ohio 2013) (and cases cited therein). The ALJ’s rejection of Dr. Valentin’s

opinions on this basis is not supported by substantial evidence.

       Finally, the ALJ cited a March 13, 2013 treatment note from Dr. Valentin for the

proposition that plaintiff “reported a long history of recovery and that weakness was improved.”

(Tr. 1961, citing Ex. 5F/1 [Tr. 508]). The ALJ failed to provide any explanation or discussion as

to why this treatment note was inconsistent with Dr. Valentin’s opinions. Indeed, this same

treatment note shows that plaintiff’s pain persisted: “The records have shown flexion and

extension with mild retrolisthesis of C4 and C5. She currently describes radiating pain the

posterior cut and posterior cast the bottom of the feet. She also has upper extremity radiating

pain.” (Tr. 508). Additionally, the final treatment note from Dr. Valentin prior to the date last

insured shows that plaintiff was “[o]verall improving but” continued to suffer from “shooting

pain from buttock posterior thighs and calves to the feet. Also some radicular pain she describes

posterior lateral upper arms lateral forearms.” (Tr. 831). Contrary to the ALJ’s decision, the

medical evidence of record is consistent with, and supports, Dr. Valentin’s opinions. See Deaton

v. Comm’r of Soc. Sec., No. 1:16-cv-947, 2017 WL 6206196, at *12 (S.D. Ohio Dec. 7, 2017),

report and recommendation adopted, 2018 WL 333857 (S.D. Ohio Jan. 8, 2018).

       Thus, the ALJ did not comply with the obligations under 20 C.F.R. § 404.1527(c) in

applying the controlling weight standard. The ALJ’s conclusion that Dr. Valentin’s opinion was

inconsistent with the other evidence of record is not substantially supported. Further, the ALJ

did not give “good reasons” for assigning Dr. Valentin’s opinions “little weight.” (Tr. 1961).

       The ALJ’s rejection of both the treating physicians’ assessments is not supported by

substantial evidence given the record as a whole. Their assessments are substantially similar in



                                                33
    Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 34 of 40 PAGEID #: 3789




most material respects and consistent with the functional assessment completed by plaintiff’s

physical therapist, Ms. Thomas. Although the ALJ was not bound by the treating physicians’

opinions, the ALJ was obligated to articulate “good reasons” based on the evidence of record for

not giving weight to such opinions. Wilson, 378 F.3d at 544. The ALJ failed to do so in this

case on remand. Accordingly, the ALJ’s decision is not supported by substantial evidence and

plaintiff’s second assignment of error is sustained.

        2. The ALJ’s assessment of plaintiff’s subjective complaints (third assignment of
        error)

        In her third assignment of error, plaintiff alleges that the ALJ’s assessment of plaintiff’s

subjective complaints of pain and physical limitations is not supported by substantial evidence.

(Doc. 16 at PAGEID 3724-26). The Commissioner generally alleges in response that the ALJ

committed no error and was not required to rely on plaintiff’s subjective allegations. (Doc. 17 at

PAGEID 3744-47).

        Title 20 C.F.R. § 404.1529 and Social Security Ruling 16-3p, 2016 WL 1119029, *3

(March 16, 2016) describe a two-part process for evaluating an individual’s subjective statements

about symptoms, including pain. 5 First, the ALJ must determine whether a claimant has a

medically determinable physical or mental impairment that can reasonably be expected to

produce the symptoms alleged; second, the ALJ must evaluate the intensity, persistence, and

functional limitations of those symptoms by considering objective medical evidence and other

evidence, including: (1) daily activities; (2) the location, duration, frequency, and intensity of

pain or other symptoms; (3) precipitating and aggravating factors; (4) the type, dosage,



5
  SSR 16-3p, 2016 WL 1119029, which “provides guidance about how [the SSA] evaluate[s] statements regarding
the intensity, persistence, and limiting effects of symptoms,” superseded SSR 96-7p and became applicable to
decisions issued on or after March 28, 2016. See SSR 16-3p, 2017 WL 5180304 (October 25, 2017) (clarifying
applicable date of SSR 16-3p).

                                                     34
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 35 of 40 PAGEID #: 3790




effectiveness, and side effects of any medication taken to alleviate pain or other symptoms; (5)

treatment, other than medication, received for relief of pain or other symptoms; (6) any measures

used to relieve pain or other symptoms; and (7) other factors concerning functional limitations

and restrictions due to pain or other symptoms. See also 20 C.F.R. § 404.1529(c)(3). The ALJ’s

assessment of a claimant’s subjective complaints and limitations must be supported by

substantial evidence and be based on a consideration of the entire record. Rogers, 486 F.3d at

247 (internal quotation omitted). The ALJ’s explanation of her decision “must be sufficiently

specific to make clear to the individual and to any subsequent reviewers the weight the

adjudicator gave to the individual’s statements and the reasons for that weight.” Id. at 248.

       The ALJ found that plaintiff’s medically determinable impairments could reasonably be

expected to cause her alleged symptoms, but plaintiff’s statements concerning the intensity,

persistence, and limiting effects of her symptoms were not entirely consistent with the medical

and other evidence in the record. (Tr. 1955-56; see also Tr. 1959). The ALJ cited three primary

reasons for finding that the extent of plaintiff’s alleged limitations was not supported by the

evidence in the record. (Tr. 1959). First, the ALJ found that “the medical evidence showed

conservative treatment and generally mild to benign findings on imaging.” (Id.). Second, the

ALJ found that “medical evidence indicated she was doing better with medications and

injections.” (Id.). Third, the ALJ found that plaintiff had “normal gait, coordination, and

physical exams throughout the relevant period, all of which indicate[d] that her impairments

[were] not as debilitating as she alleged.” (Id.). The ALJ’s assessment of plaintiff’s subjective

complaints and limitations is not supported by substantial evidence.

       As discussed above, the ALJ was not qualified to interpret the MRI findings as “mild” or

“benign.” Likewise, the ALJ’s reliance on plaintiff’s conservative treatment in assessing



                                                 35
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 36 of 40 PAGEID #: 3791




plaintiff’s subjective complaints fails to account for the nature of plaintiff’s small fiber

neuropathy and chronic pain syndrome, which are not amenable to surgical or more aggressive

treatment. See Tr. 3535; Tr. 833. Indeed, it is hard to imagine what other treatment modalities

plaintiff should have sought out during the relevant time period given her persistent efforts to

relieve her pain and other symptoms since July 3, 2009 without success. Drs. Margolin, Ward,

Valentin, and Willner prescribed numerous medications (Gabapentin, Percocet, methadone,

Lyrica, Baclofen, Dilaudid, Oxycontin, Percocet, Cymbalta, Opana, Wellbutrin XL, Valium,

Flector patch, and Celebrex), which were adjusted on a regular basis, in an attempt to relieve

plaintiff’s pain. Plaintiff was administered epidural injections (Tr. 491, 452, 448, 443, 488, 416,

950, 949, 948, 947), occipital nerve injections (Tr. 452, 448, 443, 438), and trigger point

injections (Tr. 455, 452, 448, 443, 438, 432-33, 465); participated in extensive physical therapy

(Tr. 959, 570, 1884-1890, 1891-1916, 519-20, 808, 813); and received chiropractic treatment

(Tr. 358-60, 621-633, 1199-1368) and specialized therapy (Tr. 1519 [hyperbaric oxygen

treatments], Tr. 612 [laser treatments and selective nerve stimulation for neurological

impairments]).

       In addition, the ALJ erred by concluding that plaintiff’s “normal gait, coordination, and

physical exams throughout the relevant period . . . indicate[d] that her impairments [were] not as

debilitating as she alleged.” (Tr. 1959). Essentially, the ALJ found there were few objective

findings to support plaintiff’s subjective allegations of significant limitations. (Id.). It was not

proper, however, for the ALJ to rely on normal physical examination findings to discount

plaintiff’s subjective allegations of pain and debilitating limitations because of the nature of her

small fiber neuropathy, central pain syndrome, and fibromyalgia impairments. As Dr. Ward

explained, a person with a central pain syndrome can have a completely normal physical exam in



                                                  36
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 37 of 40 PAGEID #: 3792




terms of range of motion and muscle strength because the primary issue is a sensory problem

(Tr. 3560) and the disease process “is happening within her nerve fibers.” (Tr. 3565). “One of

the hallmarks of a pure small fiber neuropathy is a normal or near normal physical and

neurologic examination. The coordination, motor, and reflex examination will be normal. Light

touch, vibratory sensation, and proprioception also may be normal, resulting in diagnostic

confusion in some situations.” Ali v. Colvin, No. 3:15-cv-00632, 2016 WL 1670965, at *5 (D.

Or. Apr. 27, 2016) (quoting Alexandra Hovaguimian & Christopher Gibbons, Diagnosis and

Treatment of Pain in Small Fiber Neuropathy, http://www.ncbi.nlm.nih.gov/pmc/articles/

PMC3086960). See also Cosby v. Berryhill, No. 16 C 11504, 2017 WL 4237048, at *3 (N.D. Ill.

Sept. 25, 2017) (citing Jinny Tavee, Md, Lan Zhou, Md, Small Fiber Neuropathy: A Burning

Problem, Cleveland Clinic Journal of Medicine (May 2009)) (finding ALJ erred when he

characterized effects of small fiber neuropathy as mild because plaintiff had full strength and

range of motion of her upper and lower extremities because strength is not affected by small

fiber neuropathy). Moreover, “[s]mall fiber neuropathy, like fibromyalgia, is not typically

diagnosed via objective tests.” Rachel T. v. Comm’r of Soc. Sec., No. 4:20-cv-12, 2021 WL

3609307, at *9-10 (W.D. Va. Aug. 12, 2021). See also Rogers, 486 F.3d at 243 (“unlike medical

conditions that can be confirmed by objective testing, fibromyalgia patients present no

objectively alarming signs”); Preston v. Sec’y of Health & Human Servs., 854 F.2d 815, 820 (6th

Cir. 1988) (noting that objective tests are of little relevance in determining the existence or

severity of fibromyalgia). Thus, the ALJ erred in discounting plaintiff’s credibility by focusing

on the lack of objective evidence in the record, i.e., normal gait, coordination, and physical

exams, as evidence that plaintiff’s “impairments [were] not as debilitating as she alleged[.]” (Tr.

1959).



                                                 37
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 38 of 40 PAGEID #: 3793




       Finally, as outlined earlier in this decision, the ALJ erred in the conclusions she drew

from plaintiff’s short-term improvement following therapy and epidural injections. Accordingly,

the ALJ erred when she determined that plaintiff’s symptoms were not as severe as alleged

because they were inconsistent with the objective evidence in the record. Plaintiff’s third

assignment of error is sustained.

       3. The ALJ’s RFC and vocational findings (first and fourth assignments of error)

       Plaintiff alleges the ALJ failed to properly assess plaintiff’s RFC and to take into account

plaintiff’s impairments, and the opinions of her treating physicians, when assessing plaintiff

vocationally. In light of the Court’s rulings that the ALJ’s assessments of the treating

physicians’ opinions and plaintiff’s subjective symptoms are not supported by substantial

evidence, the ALJ’s assessments of plaintiff’s RFC and vocational abilities are likewise not

supported by substantial evidence because both are dependent upon a proper assessment of the

treating physicians’ opinions and plaintiff’s subjective complaints. Therefore, plaintiff’s first

and fourth assignment of errors are sustained.

III. This matter is reversed and remanded for an award of benefits

       In a case such as this, where the non-disability determination is not supported by

substantial evidence, the Court must decide whether to reverse and remand the matter for

rehearing or to reverse and order benefits granted. Generally, benefits may be awarded

immediately “only if all essential factual issues have been resolved and the record adequately

establishes a plaintiff’s entitlement to benefits.” Faucher v. Sec’y of H.H.S., 17 F.3d 171, 176

(6th Cir. 1994) (citations omitted). The Court may award benefits where the proof of disability

is strong and opposing evidence is lacking in substance, so that remand would merely involve the

presentation of cumulative evidence, or where the proof of disability is overwhelming. Id.



                                                 38
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 39 of 40 PAGEID #: 3794




(citing Mowery v. Heckler, 771 F.2d 966, 973 (6th Cir. 1985)); see also Felisky v. Bowen, 35

F.3d 1027, 1041 (6th Cir. 1994).

       Here, proof of disability as of July 3, 2009, plaintiff’s alleged onset date, is

overwhelming and the evidence to the contrary is lacking in substance. The instant record is

fully developed and supports Dr. Ward’s and Dr. Valentin’s opinions of debilitating limitations

as of the alleged onset date. In addition, the VE testified that if plaintiff had to leave work

consistently two to three times per month for physical therapy or medical appointments, those

absences would exceed the acceptable threshold for sustained employment. (Tr. 3616-17).

Likewise, the VE testified that if plaintiff was limited to the standing and sitting limitations

imposed by Dr. Ward, that would eliminate all work. (Tr. 3617-18). Similarly, if plaintiff had to

shift positions at will from sitting, standing, or walking every 20 minutes in an 8-hour workday

as Dr. Ward opined; was off-task 25% of the time as Dr. Ward opined; was limited to the

standing, walking, and sitting restrictions imposed by Dr. Valentin; or needed to take an

unscheduled break for 15 minutes, two or three time a day as Dr. Valentin opined, the VE

testified each of those limitations individually would be work preclusive. (Tr. 3518-19).

Remand for further administrative proceedings would serve no purpose other than to cause

additional delay in a case that has been pending for over eight years. Plaintiff’s claim for

disability benefits has been the subject of two administrative hearings and has already been

remanded once by this Court. Remanding the matter for a third hearing before the ALJ would

serve no purpose in light of the procedural history of this matter and the extensive proceedings

that have already occurred. See Jodrey v. Comm’r of Soc. Sec., No. 1:12-cv-725, 2013 WL

5981337, at *22 (S.D. Ohio Nov. 12, 2013), report and Recommendation adopted, 2013 WL

6632633 (S.D. Ohio Dec. 17, 2013) (citing Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir.



                                                 39
 Case: 1:20-cv-00266-KLL Doc #: 19 Filed: 08/22/21 Page: 40 of 40 PAGEID #: 3795




2004) (“Allowing the Commissioner to decide the issue again would create an unfair ‘heads we

win; tails, let’s play again’ system of disability benefits adjudication.”)). See also Lesmeister v.

Barnhart, 439 F. Supp. 2d 1023, 1031 (C.D. Cal. 2006) (finding that reversal and remand for an

immediate award of benefits was proper where the court had previously remanded the matter “to

afford the Commissioner an opportunity to address the onset date issue, but following remand,

the ALJ failed to meaningfully comply with the Court’s Order”) (citing Giampaoli v. Califano,

628 F.2d 1190, 1196 (9th Cir. 1980)); Filocomo v. Chater, 944 F. Supp. 165, 171 (E.D. N.Y.

1996) (court found reversal rather than another remand was the appropriate remedy when several

years had passed since the plaintiff applied for benefits, the matter had previously been

remanded to the Commissioner, the Commissioner had failed to follow the Court’s directives to

properly apply the treating physician rule, and the Commissioner had not obtained or relied on

any evidence contrary to the treating physicians’ opinions). The Court therefore remands this

case for an immediate award of benefits.

                            IT IS THEREFORE ORDERED THAT:

1. The decision of the Commissioner is REVERSED and REMANDED pursuant to Sentence

Four of 42 U.S.C. § 405(g) for an award of benefits consistent with this opinion.



          8/21/2021
Date: _________________________                         __________________________________
                                                        Karen L. Litkovitz
                                                        Chief United States Magistrate Judge




                                                 40
